         Case 7:20-cv-00400 Document 36 Filed on 09/16/21 in TXSD Page 1 of 4
                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                                                                                           September 16, 2021
                                  UNITED STATES DISTRICT COURT
                                                                                            Nathan Ochsner, Clerk
                                   SOUTHERN DISTRICT OF TEXAS
                                        MCALLEN DIVISION

                                                     §
UNITED STATES OF AMERICA,                            §
                                                     §
           Plaintiff,                                §
                                                     §
VS.                                                  §
                                                            CIVIL ACTION NO. 7:20-cv-00400
                                                     §
0.062 ACRES OF LAND, more or less,                   §
in STARR COUNTY, TEXAS; JOSE ROEL                    §
MONTALVO; et al.,                                    §
                                                     §
           Defendants.                               §

                                            FINAL JUDGMENT
           Pursuant to the Court’s previous orders, it is hereby ORDERED, ADJUDGED AND

    DECREED that:

      1. The full and just compensation payable by the United States for the taking of a fee simple

           interest in Tract RGV-RGC-20491 shall be the sum of sixty-five dollars and 00/100

           ($65.00) plus any accrued interest, which is in full satisfaction of any claim of whatsoever

           nature by Defendants against the United States for the institution and prosecution of the

           above-captioned action.

      2. Judgment shall be and is hereby entered against the United States in the amount of sixty-

           five dollars and 00/100 ($65.00) plus any accrued interest for the taking of Tract RGV-

           RGC-2049.

      3. The United States shall be and is hereby entitled to immediate possession of fee Tract

           RGV-RGC-2049, and all persons in possession or control of the interests taken in the


1   Dkt. Nos. 1-1 & 2-1 (Schedules C, D, & E).


1/4
         Case 7:20-cv-00400 Document 36 Filed on 09/16/21 in TXSD Page 2 of 4




           Subject Property are ORDERED to surrender possession of same to the United States of

           the condemned estate:

                    The estate taken is fee simple, subject to existing easements for public roads
                    and highways, public utilities, railroads, and pipelines; and subject to all
                    interests in minerals and appurtenant rights for exploration, development,
                    production and removal of said minerals;

                    Reserving to the owners of land described in conveyance recorded with the
                    Official Records of Starr County (O.R.S.C.), Texas, Document No. 1971-
                    79468, reasonable access to and from the owners’ lands lying between the
                    Rio Grande River and the border barrier through opening(s) or gate(s) in the
                    border barrier between the westernmost mark labeled “Beginning” and
                    easternmost mark labeled “Ending” depicted on the map below;

                    Excepting and excluding all interests in water rights and water distributio n
                    and drainage systems, if any, provided that any surface rights arising from
                    such water rights or systems are subordinated to the United States’
                    construction, operation, and maintenance of the border barrier.2

      4. The total said sum of sixty-five dollars and 00/100 ($65.00) with accrued interest, shall

           be subject to all taxes, liens, encumbrances, and charges of whatsoever nature existing

           against the interests in the property taken in this proceeding at the time of vesting of title

           in the United States, and all such real estate taxes, liens, encumbrances, and charges of

           whatsoever nature shall be payable to and deductible from this amount.

      5. Defendant, Starr County Tax Assessor-Collector, has a valid claim on the just

           compensation to be paid for the property, specifically, ad valorem taxes, penalties and

           interest that have accrued consistent with the appropriate provisions of the Texas

           Property Tax Code including, but not limited to, sections 32.01, 32.04, 32.05, 33.01,

           33.07, and 33.48. The property that is the subject of the United States’ condemnation and

           included herein, is legally subject to annual assessments for ad valorem taxes. Defenda nt

           Starr County Tax Assessor-Collector’s interest stems from those assessments.


2   Dkt. No. 1-1 & 2-1 at 14 (Schedule E).


2/4
      Case 7:20-cv-00400 Document 36 Filed on 09/16/21 in TXSD Page 3 of 4




  6. As a result of the outstanding property taxes held over the Subject Property and valid

       claim   made    by   Starr   County     Tax   Assessor/Collector,      Starr   County   Tax

       Assessor/Collector has the exclusive right to the compensation set forth herein,

       excepting the interests of other parties having liens, encumbrances of record, and unpaid

       taxes and assessments, if any, and (c) no other party is entitled to the same or any part

       thereof by reason of any unrecorded agreement.

  7. Defendants Jose Roel Montalvo, Ninfa Montalvo Mireles, Edna Montalvo Cantu, and

       Anna (Ana Marie) Montalvo Garza are responsible for the payment of any additional taxes

       or assessments, which they otherwise owe on the interests in the properties taken in this

       proceeding on the date of the taking.

  8. In the event that any other party is ultimately determined to have any right to receive

       compensation for the interest taken in the Subject Properties, Defendant, Starr County

       Tax Assessor-Collector, shall refund the Registry of the Court the compensatio n

       distributed herein, or such part thereof as the Court may direct, with interest thereon at an

       annual rate provided in 40 U.S.C. § 3116 from the date of receipt of the respective deposit

       by Defendant, to the date of repayment into the Registry of the Court.

  9. The parties shall be responsible for their own legal fees, costs, and expenses, includ ing

       attorneys’ fees, consultants’ fees, and any other expenses or costs.

  10. Defendants shall take no appeal from any rulings or judgments made by the Court in this

       action, and the parties consent to the entry of all motions, orders, and judgments necessary

       to accomplish their stipulated partial judgment.

  11. Defendants shall save and hold harmless the United States from all claims or liability

       resulting from any unrecorded leases or agreements affecting the interest in the property



3/4
         Case 7:20-cv-00400 Document 36 Filed on 09/16/21 in TXSD Page 4 of 4




           taken in this proceeding on the date of taking.

      12. The stipulated just compensation remains on deposit in the Court’s Registry. 3 The Clerk

           of Court shall now, without further order of the Court, DISBURSE the total sum of sixty-

           five and 00/100 dollars ($65.00), along with any accrued interest earned thereon while

           on deposit, payable by check as follows:

               a.   $65.00 with accrued interest from the date of deposit to “Starr County Tax

                    Assessor/Collector,” tax identification number 17794, on account of the taxes

                    owed on the Subject Property.

           All claims in this case having been resolved, the Court hereby renders final judgment in

accordance with Federal Rule of Civil Procedure 54. This case is terminated, and the Clerk of the

Court is instructed to close the case.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 16th day of September 2021.


                                                      ___________________________________
                                                                    Micaela Alvarez
                                                              United States District Judge




3   Dkt. No. 32.


4/4
